Citation Nr: 0727662	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-37 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
kyphoscoliosis with back pain (a low back disability).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
reopened and denied a claim of service connection for 
kyphoscoliosis with back pain.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The Board will address this matter in 
the following decision.

In June 2007, a videoconference hearing was held before the 
undersigned Veterans Law Judge  A transcript of that 
proceeding has been associated with the claims folder. 


FINDINGS OF FACT

1.  By a RO decision dated in June 1980, the veteran's claim 
of service connection for kyphoscoliosis and associated low 
back pain was denied on the basis that the veteran's 
kyphoscoliosis and scoliosis are constitutional or 
developmental abnormalities and aggravation in service beyond 
the point of normal progression was not shown; the veteran 
was informed of the adverse decision and of his appellate 
rights in a June 6, 1980, letter; he did not timely appeal. 

2.  Evidence received since the June 1980 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim. 





CONCLUSIONS OF LAW

1.  The June 1980 rating decision denying the claim of 
service connection for kyphoscoliosis and associated low back 
pain is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  New and material evidence has not been submitted for the 
claim of service connection for kyphoscoliosis and associated 
low back pain; the claim is not reopened.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for 
kyphoscoliosis with back pain, the Board observes that in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
with regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

A letter dated in September 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  This letter provided the veteran with notice of the 
elements for service connection.  In addition, the September 
2004 letter informed the veteran that new and material 
evidence was needed to substantiate the claim and described 
what would constitute such new and material evidence.  The 
September 2004 letter specifically directed the veteran to 
submit any new and material evidence showing an aggravating 
injury to his back during service.  This letter was fully 
compliant with the requirements set forth in Kent v. 
Nicholson.  See Kent, supra.   Finally, the veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  Thereafter, the veteran 
was afforded a subsequent adjudication in the April 2005 RO 
decision and the September 2005 Statement of the Case.

Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to this claim have been 
obtained, to the extent possible.  The Board notes the 
veteran's September 2004 statement that he was informed his 
service medical records may have been destroyed in a fire.  
However, the veteran's service medical records appear to be 
intact and have been associated with the claims folder.  The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2006).  As discussed above, 
in this case, the RO complied with VA's notification 
requirements and informed the veteran of the information and 
evidence needed to substantiate his claim.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

Developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 3.303(c).  VA's General Counsel has 
held, however, that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306. Additionally, according to the VA General 
Counsel's opinion, a congenital defect can be subject to 
superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service-
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90. (emphasis added).  

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
kyphoscoliosis with back pain.  The Board notes that the RO 
essentially determined in an April 2005 rating decision that 
new and material evidence had been received to reopen the 
previously denied claim of service connection for 
kyphoscoliosis with back pain.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has not been submitted.  

In June 1980, the RO denied the veteran's claim for service 
connection for kyphoscoliosis with back pain.  Rating actions 
are final and binding based on evidence on file at the time 
the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2006).  
The veteran was notified of the rating decision via a June 6, 
1980 letter, including notice of his appellate rights.  He 
did not file a timely appeal.

Therefore, the June 1980 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the June 1980 denial was a lack of evidence 
showing that the veteran's kyphoscoliosis with back pain was 
aggravated in service beyond the point of normal progression.  
The new evidence the veteran has submitted since this denial 
consists of VA Medical Center (VAMC) treatment records from 
June 2004 to September 2005, a February 2005 VA examination 
report, and hearing testimony and statements made by the 
veteran.

The VAMC treatment records document the veteran's complaints 
of back pain and the treatment administered to him.  There is 
no indication in these records that the veteran's 
kyphoscoliosis was aggravated during service.  Therefore, as 
these records do not speak to the issue of aggravation during 
service or raise a reasonable possibility of substantiating 
the claim, they will not be considered new and material for 
the purpose of reopening this claim.

The February 2005 VA examination report specifically 
addresses the issue of whether the veteran's disability was 
aggravated during service beyond the point of its normal 
progression.  After review of the claims folder and thorough 
examination of the veteran, the examiner concluded that the 
veteran's kyphoscoliosis is less likely than not related to 
service aggravation.  The examiner stated that the veteran's 
disability is a developmental abnormality and aggravation 
beyond the point of normal progression is not present.  
Therefore, the VA examination report does not raise a 
reasonable possibility of substantiating the claim.    

In regards to the veteran's statements and hearing testimony, 
the Board finds that they are duplicative of evidence 
previously submitted.  The veteran contended in his original 
August 1979 claim that his back injury occurred during basic 
training and has repeatedly contended such in recent 
statements and hearing testimony.  Therefore, this evidence 
cannot be considered new in that it essentially duplicates 
evidence that has already been considered by the RO.  
Moreover, these statements speak to matters beyond his 
competence as a layperson.  The veteran is competent to give 
evidence about what he experienced or observed; for example, 
he is competent to report that he recalls falling during 
basic training.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layperson, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
nature and progression of his current kyphoscoliosis because 
he does not have the requisite medical expertise.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, the statements and 
hearing testimony from the veteran are not deemed to be "new 
and material evidence" as they are cumulative and redundant, 
and the claim cannot be reopened on that basis.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

Although the Board is sympathetic to the veteran's health 
problems, the fact is that no new and material evidence has 
been received sufficient to reopen his claim.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

As new and material evidence has not been received regarding 
the claim of service connection for kyphoscoliosis with back 
pain, the veteran's claim is not reopened, and the appeal is 
denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


